THE        AYTOIZ~'EY                    GENE&IL

                     2




                                       March23, 1959‘.~-pmiffg&~-~~~
              .          ~~    .:             ;              : ..
    .~'~
       Honorable D&&'Q&ch         .' ': :"~:~',. ~l~~on'.)lo.~:~-~~~.~~.,~.-: ~:
       Mstr$ct   At,ttiTniy~ .. ,,..i..:. : _.           ~.           .
       Tarrant ,County.Coqrthouse                 Ii?:. ,Mai'th& ConitiiMlonersI~
       Fort Worth, .Texas                                 CoLrt.of Tarrant County
                        .                                 ln:.:bubmitting $6, compe-
                                                      :    tlt;ve   blddi-ng'.a pro-
                                                          poeid:cont.raCt.calllng
                                                           f6r ah expenditure       of,
                                                           $i?,OOO:~or'inorq .foi- the
                                                  .
                                                          purchase of.eQulpment
                                                          oc mabhlnery.:apecify
                                                           the. manufagtuper br
                                                          brandof'the        &tiipment
                                                          'or.inachlpe*~ btiugfit'tb
                                          ,.    .~.       be ~.bid'.U@5~;:"bi‘eniljbdy
                                     .:                   in' the'epecifi‘cat~lans
                                                          l~l~lt~~lon~ .whLih iioiiid
                                                          re?tric%i':'thk tjrimber.of
       Dear EMMYCrouch:                                   bid@qrs:.to one.'          '.
.                                            :.
                  In.a.recent     letter~from           your predeieisoti'the       f6i-
      .lowlng questlix+wetie      propoundOd~..to't~s'Qffioe               .for,'gn
      ~opinlon:
                   "'May th6,Commls~lon'&s G5u6t of ,Tarratit      >..
            County, in &jbrnltti:ng ;to compefltlve     :b@ling
             a proposed.contiact   callihg~for.~the'~expen.dl+
             ture of $2jOOO'or mdre~.fdPz4ie pUrchase.'of.
             equlpment.Qr mach$h&y, sp$dify       the mknufat$urer
           "or brand of th6 equipnletit o.r mac.hlne,~~~s&ht
            ,to. be bld,,uRon. tn.           ?
                  In a subsequent letter   from your offlce"t.he   follow-
      ing additional   facts were secured.    We'quote from your let’ter
      In part, as follows:                                    '.
                                                              ..
                 ."We have. requested additional  facts, froF    .
           the ~requestlng agency, In cotifotiity    with‘your'
           tiequest to: the purchaslng.ag~6nt cis~~:-. ;.'
                                         L.   :

                    "qne 1959,~~C,heirrdlBt,:.gtation'dagon,.
                   ,elght'.pasSdnger    oapaclty;  with.e$&i            '.
                  .wheeli'spkre     t+e,~ .w&th oustbmary
                                                          _             '.
                                                      ‘.,
                                                                 ..
        Honorable Doug Crouch,      pager 2 (w-579)

    .
                    warranty and service          g’uarant~ee.
                     ‘In this case,. there would be three. or
              four firms in the local area which could supply
              the vehicle and enter a bid.       Needless’ to .say,
              there would be many other’dealers      who,could and
              wouid bid on .such a request were. it not ~.for ~the
              specirloatlon     of the manufaoturer, to w1.t: ,.
               IChevrolet.    .‘Xt Is probably common knowledge that
              Ford, Plymouth,’ and ‘other vehicles -would be. almost
              lddnflcal~~wlth the Chevrolet In’ oonstructlon;‘,
              quality,    and .performance; ‘.
                    vThe second type of equipment sought to be
              purchased ls’not     descrlbed.by     manufacturer’s      name
              or trade~name, however the.llmltatlons            embodied,
              In the spec.lfication,s.   effectively-limit       then prospec-
              tive biddersto      a @.$ngla .du@ller;      as ~fo.llowb!

                    nl ~Motor ‘Grader with ..ali~ ,wheel drive,
                    all wheei steer, ,6’. 6yI .’ Diesel. engine,       .
                    at least- 8Y H. P., Hydraulic :controis
                    throughout 6 speeds:: forward and 2 ‘re-
                    verse, electric’starter        hlgh’li   ft. .
                    full reverslbie~,    12’ x ,5/s.    blade. with
                    HH .and LH straight. ~6”.end boots, .hydrauilc’
                    braked, ‘muffler,    horn;: .,thermos,fjat;. 1200
                    ox 24-8 .pSy tires,   Iow pressure jvlth regular
                    tubes, sure grip, tread, -enclosed cab, .~il      ,
                    tooth scarlfler:
                    “We are advised that. the& Is but one manu-
              facturer    of a motor grader ,wfth all wheel drlvet
\             as descr~lbed, and there could only be one bidder                  ‘,
              on the above equipment..        we are told,, also that
        ,   . the hapabilities     ‘of this equlpment*couldbe
              dupllcated’ln~~all     respe’cts by a number oft other
              motor graders, on the ~market., ,but which .do ‘.not.:
              possess the ,‘a11 .,*heei ‘.drlve .feature’. .:Thus, ‘it
              appears ,that the ‘Artifl~sal      ~reitrlctlon    in .the
              above~ speclffcation     ‘3fmlts~~~rosp~atlvB .bldders
              to the single     dealer *ho distributes        the equlp-
              ment described.”

                  It Is noted that competitive         bidding Is re ulred
        by the provisions   or Section 2 and 2b of Article       2368 a of
        Vernon’s Ci,viJ Statutes,.  sv,hl.ch le’.as follows.:


                         :.                                                           ,*

                                                  .,    “.
                                                   ,.    ”

                              ,.
                                            -,:
Honorable    Doug Crcuch,     Page   3 (w-579)



             %ectlon ~2, No county, acting through
      its Commlssloner6 Court', and 'no'.cl,ty lnthls
      S,tate shall thereafter make any contract'calllng
      for or rdaulrlng-the.ex     .endlture orpaymen~t 'Of '~;
      Two Thousand~,($2,.000.00. P Dollars or ~more:out:Of.
      any fund, o,r funds of any clty:o>'county     0~~ sub-
      division    of.any county creating or Imposing a'n
      ~obllgatlon or~l~lablllty   of atiy, nature orchar-
      acter~ upon such county ar..any:subdlvl~slon     of
      such county, or upon such city, without tlrst
      submitting such proposed contract to competitive
      bids.     . . :'
               "Section 2b.        Contracts for the 'purchase of
       ma'c.hlnery for the oonstructlob             and/or.malntenance
       of'roads       and/or streets,     .may'be made.by.the govern-
       ing bodies of ail counties and cStles wlthln .the
       State In accordanoe'wlth'the              provisions     of.thls
       Section.       ~The' order for purchase.and notlce for
       bids shall provide f.ull~~speclflcatlon               of the.
      .machlnery desired and contracts               for the ~pu,rcha8,e
       thereof. shall be!le,t to theslowest and best bidi
       der.".
                                                               . '.
           ' Therefore,        the~que&on        is vihether'.the "competl-
tlve .blddSng" requirement 1s sat,lsfled                In a situation    where
the.terms of the spe&lflcatlonS               of the machinery or eQulpm&t
sought, ,.call for ~a.partlcular           brand or manufacturer,. or have
the effect       of'llmltlng     'the number'of..bldders       .to one.
Sterrett     .v;Bell,     24O.,S.W.,2d 516C..;contalns a. g6od definition
of the te~."competi~tlve            bl:ddlng :
            'b       . .
               "!Compstltlve       bidding'     reciulres due .adver-
       tlsemebt,.glvlng'~opportunlty'            to bid, and eontem-
      plates a bidding onthe             same undertaking upon
      each of the same'mater.lal..ltems~cov.ered                b$ the    '.
       contract.;upon 'the same thing:              It requires. that
      al&.bldders         be.plaaed upon the'same.plane             'of *
       equality, and thatthey           each.'bld ~upon the same :
      terms and condltloni3'Lnvolv&d              Jn:all~tIie'~ittms'
      and parts of 'the contract.,            and that the proposal'.
      specify       as to all blds'the        same; or substantially.        .'
       slmll,ar speciflcatlons.            Its purpose la to stlmu-
      late competltlon,,         preventfavorltlsm         and secure
      the best-'wo~zk..and -Materials, at Ahe lowest practi-
       cable,,prlce,       for the best Interests         and'~beneflt'
      of.the      taxpayers and property owners.              There can.
      be no competltlve          bidding in'a ,$egai sense *h&e,
                                                              .~                         ..




           Honbrable Doug Crduch, pa~@e4           (W-579)         i. .


                 the.terma of .the letting       of the contract pre-'
                 v+~or.reatrict        ~~competl~lon,~favor a contractor
                 or material man,'br Xncrease.'the'dost.6f'th&
                 work or.of'the     mat;ez?itils ,qr o.tiier3te~s going
                 Into'. the ,~project." :.
                                                        l
                                                        c
                         Another .iticid definition     ana explanatlon~ of "com-
           petltlve~blddlng"      IB  fdtind~ln 10' McQuillin,     Municipal
           Corporatlonci,     3rd Edition,   Sectloti,,29;30:     *
                                                             .?
.                        1, . . No scheme or device prdmotive of
                  favoritism    or tinfairness or which imposes'
                  llmltatlons,    not.appilc%ble     to bldders,aiike,
                  will be tol~erated .~ : .
                                                                    '.                        .
                        We shall begln~wlth a +sidera'tioi           of~.your first
           question;     1.e~. whe'ther the-Con@selone~s~~Court~        m& specl'fy
           the particular      &and or.mhnufacturer        of.the equipment or
                                                    .:
    ‘.

           machinery sought.
                        Two.llnes df.au.thoPlty,ha~e-beeu          '&eloped      on thls-
           point--the    l$lchlgan.~rule,and'the     Wlscpqs~ti'riiie.      Hobart v.
           city    of Detroit., 17 l4ich. 246, ~97'Am'.pec.: 185;announces
           the llbe.ral Michigan rule;.'Here:;         the City 'of Detroit,        under
           Ei‘cfty or.dinance.whfch reiulced        c~~&3%l~e.&idding,           adver-
            tised-for   bids for a paving c&tract;          &peci~f$ing the patented
           pr&&ss to be used--Nlcholsofi.           The. right ‘to I&> this type of
         . pavement ,ln-Detrolt;v?as     .owned exglyslyely~ bg one firm, who
           submitted a bid and.to -whonit~he      I aontract was $st.      l A~taxpayer
           sued the City to enjoin the collectioti           ~of &~pa+lng assessment
           levied upon his property as a .Testilt~ of ~thls -cohtract, 'upon
           the theory that the %ont.ract~.was'vold for lack of competltlye
           bidding.     The Supreme'Coure of,Ml'chig&n 'In ~1868'.hQd against
           him In a well-reasoded       opJnlon;~~ The Cqurt &Id that.ln              many
           cases the nature cif.the work ls~so'coinpll~ated'or              expensive
            that there would be'only 'one‘or two In a posi,tl.oti to submit a
          'bid; atid In' the event'that       onlk'one such peeson did submit a
           bid, the City could.accefit        It and let,the     'contraqt.      In th%s.
    *
            situation   the Courts could n*& declare sQch.'a. contract void
            simply because no benefits        accrued'by    the' a@pllcatlon       of the
            rule reqtilring competitive       bidding,   and nelther,,i,does the fa.ct
            that.such a ,result Is ln&vltable        from,the beginning--only;one
            possible   bld'der and no posslblIlty       of the aticrual of benefits
            from competitive     bidding-- render the contract'~capable            of being
            declared vold.by'the      Courts.     The court also said that a
            strict .appllcatlon     of the compet1tiv.e bldd~ng~.P~qulrement
           would result .ln allowlng:a        monopoly,ln regard .t? any necessary
            article   to suspend necessary',,and ur&en,t public:works..             .It was
            further stated that' just because there 1s a'monopoly of a
            certain article,     that does not preclude competitive             bidding,
                                 *
                                                                             a.

                                              ..
                                     -




               Hoborabli          D&Crouch,          page 5 '(WW-579)

                             .i                                                                     .
                because othe,r&,m&y bid and take the rlsks'oS                              securing the
                right of using the lnventl6ti-,-the                    right being 8~marketable
               item Itself,         I.e.,      that mbre than done bid 1s~:posslble.                           The
                Court wou1.d not'~construs~,t.he ordlntince so as~$o preclude the
                use of new: lnventionsl,or              procss?es,.,       ,;~.
                                                              .',
                           '. .The~.followlng~‘Zear~'the &prime .CoUrt-'of Wl&bnsin
                adopted,the. a'ppb~lt'~':.~Se~..~:in~a~'cnd~,'wher~:Mi~:facts',werer
               ~slrnll&~.to~ the w.chlgan .cari@:;~::.@eai! ..v. Xtirltbh;'                          23,.Wi?.
                590 and.$g,.?.peFi             2!5),:' !'~';:.;.j                                         : :
                          '.                                                                    (
                             ',.Thls..pr6b$im, hae'b,&n~pfesent6d                     to' tithe Courts of
               T&as on& oilce.~ Ini~tha~t'das;e, Vllblg Bros..v:                                  Cltxof
               Dallas, '91..B...ti.t..2d'336,~'.the- C.lty of :pallas, purpuant to 'a
                clty~ord~nande'vihlcki~req~l~red;~compet~tlve                         bidding,         adver-
          ‘.    tised for'bids:         In vhl'bh lt..w& specified                  that' bids .may be'
                si.$rn~.tt~d .lnl:.a'o~ordand'a.:wi'th~~~:,8ny,,bne         ~'of' flyi alternate .'~
: ~..          methpds of gaving;   ~.        '~.The  ..X.lst  :IixQuded     ,t@?ee;patented              prop- .:
                cesses'&nd         w~...non~patented,',p~oc.~saes..               In +n. :?pl~nlon .wrlt.-
                ten by the Co~rnl~~~~n.~~~.'Appsa~s~                  and ado,~tad.,bJr,'th,e..Suprems
               Cau.rt,lt wa$,,'heId FFat .thg?e ,&&~~f$batlc+                            jy,,ep&‘Lnot .vlo-
                lativ~..of.t~~,,"chm?eti'ti~~              ;bidd~~gl,requlrement;,:,iThe                   Csurt :
   “_.   -:


               ,clt&d.Hobai;t'rcrr; .City of'Detti61t,:,su~tia,-w.l%h-apparent~,apT                                :   :
                prdval, and quoted .3~~~nl~lpal-'CorDol'atlons;                                               2d
               Edlt.lon, S&tiori, 1299,. as fpU.ow.s.:~-                             i::' z. :.         ..
                                                            :~
                              ~'"f.: ..' ', Although the poker to .s.&ci$y
                      .& p.a$en'ted ar!icYe:or              process.Under           laws
                       reqirirl.qs:.'competltive            bldd$ng,ls        denied, a8
                       ti gerieral pr~~po~.~tl~n;:~~~.a~nu~~er,~of.,jurls-~
                       dic~tljotis; the broad ~pti.opdsi.tlon that 'a                        ',*,.:~ "
                       patented articles or~.ijro,qe.gs may be ~spe.clf$ed
                       under the.reqti~rement;:o~.'competltlve                        bidding'
                       Is g+erally'sustained'~~hd.thls                      tipfietirs,to,be
                       the. b&t+           rule.:    Therefore,        It is%&nerallz.
                       ~helti'that.lf         all~the.competltlon             l;S permitted
                       of'whlch       the..sltuation         alloti&,, a patented
                       artlcle'or          grocess..may'be          specified.!          ~'(Fmgtisi's
                       oul's I:          ':. : :
                                                        :;    :.:,:
                                "'The l&?& r&a&n',.' It. i~'&bmlt%.ed,                         for.,
                       iihe iGl&u&iolding~ municipal..authorlties'in
                       speclfyi,ng:~.pate~ted~~'mat'6~lal~~~r :a.rtlcles .is
                       that to~hcild otlierwlse'would                  defeat the',very                  ' ~
                      :pticptisecof the 'le&isiative                 proviilons.requlring~
                       contraqt&.to           be'let     to -the lowest responsible
                       bldd&after..advertlsemen't.~                    The~purpose,bfl
                       these provls,$on.s Is to prot,ect the public
                                                                       ..

                                                      ;                               ,
      Honorable   Doug Crouch,    page 6 '(WW-579)


            Interests.     They do this by requiring bids to
            be advertised     forand     the contract'to      be let ~to
.-          the lowest and best, or lowest.responslble,              bid-.
            der.    But this specificrequirement           isonly
            Incidental    to the main purposes of ~protectlng the
            public Interests      by securlng.the     b%st::advantages
            In the way of material ,atid. supplies at the lowest
            practical    price.   ,The authoritles'may;        ,however,
            protect    the interests~of     the munlclpallty       by.re+
            fusing to contract for the..thlng patented if the                .*
            price 'asked therefor'is       unreasonable orprohibitive,
            and If there Isany        fraud practiced      it will v,ltiate
            the contract     the,same as It will a contract for an
            unpatented article.        Consequently,     In promoting and
            protecting    the b,est lnterestsz'of     the municipality,
            It Is necessary that the corporate authdrit$es'be
            permltted~to     apeclfy pat&ted materials or artic~les
            when it 1s~.clearly to the.publlc         Interest to .do so,
            after carefully.considerlng:the         servicablllSiy      and
            cost.of    the materlal.'or    article  for which the con-
            tract Is made. The,n, too, 1,t cannot be presumed
            that a provision      to secures competltive'blddlng         was
            intended to apply where'competitive           'bidding on the
           -thing required Is impossible; 1"
                 'Subsequently,   &on a Motion for ~Behearing, 96 S.W.
2d 229, the>Supreme Courtwrote     another opinion holding
     . that competition   was'not destroyed under theefacts' of that
       case, but affirmatively   withheld any complete discussions
       of the right of the city to specify patented articles.
                  It should be noted at this point that the Supreme
      Court In its final effort       with respect to th1.s case, diluted
      and "watered down" the scope and effect           of the ~origlnal
      opinion of the Commission of Appeals which they had adopted
      at first,   and restricted    the application      of the holding only'
      to the facts of that case.        We.clte and discuss 'this case
      not as authority    that 'the Comm'l~sslonersl Courtmay specify
      a patented article,     but only to show that the Supreme'Court,
      in Its original   oplnion,'.deflnitely       declared the Texas law
      as regards this propositlon;,to        'be:in line with the Michigan
      rule, and that even though the last'expresslon             of the Court
      on the case does not ~lend~much support to the proposition,
      but'reaches   its conclusion     in another manner;~both'op~l,nlons,
      at the very least, .mani,fest the:Cdurt,rs tendency ~t0ward.a
      more relaxed rule as 'opposed to a, strict         appl;catlon   of the
      WlsconsLn rule.
                  Even those    Courts which have ~favored the narrow' and
           :                                                      -
‘-                                    .,~




     . .


               :   Honorable     Doug Crouch,       page   7 (W-579)


                    strict  Wisconsin rule have seen fit to.make.exceptlons           and
                    broaden .it.consi,dey~bly.    'The :Kentiicky~Cdurt,, in City of ~
                    SDrlngf.ield v. liaydon;~ 288.9.~:.337;     allowed %he specific&-
                    tlon of a:patented     paving procese.where     t$e dontract as .a~
                   whole called for'labor       and materials to be used'in addition
                    to that.whlch was patented.:        AnotheP l&ad      was, made where
                    it was shown that ~the 0wne.r of a' patent..wotild'~se$J the
                   -right to'-tise the,patented.:@rticle     to .othersi.
                              ~The~most~~pertinent'.au~h'exceptionia;lile"'by.~those
                   Courts which have professed.to     &here to,the :Wiscb~~l.n rule
                   is most adequately expressed by'quotlng         a paragraph of ,such
                   Sec'tion 1299 ~0.f McQulLlan, Municipal Corpo+aticins, which iris-
                   mediateljr ,followti 3hat part: of_Sec$lon     J299.wh$ch the Commis-
                   sion ~bf Appeals'quoted.in~.t,he  Vllblg.c$se.
                                  %n'those     ~ju&dl&~i&.tihere       the:ri&        ~~..
                           to specify 8 patentdd.&yt$.cie.'ls       prohfbited,..lt..
                           Is generally,he'ld      th@t'the,,rule  $+~.b,6$'ap@y         :'.
                           to.cont#cts..other'%han.:.those.f?r        public.improve-,
                           meats,, and hence does not apply to,such c,ontracts
                          .aWthose .Sor.,llghtlrjg..;e,~reets,~   pu,rc&~s+,,of :a,.fire
                         ',.ei3gine; .oP a~.'contraCt ~for .thc ,&s$ruct%,on: c&Bar-..
                           bagb: "i;e.~ yher6 the expepse o~f:the~l~~rovem6tit:'is.
                   _..     not ~&ssessed.on ~the pro'perty benefited         thereby::..
                           that:+    payable out'of;~the tiunl,clpal funds ...~..n


                                                                                                            .,
               ,   the.las$-mentioned         excep'tlon.woul.~ .be.tiade,;which            r&o;yes        :I
               -   ou~question~and$&iilts,              the.ipec!+flcation     .bf::'a brand-name
                   or patented 'article         .regardlng~ a county &utomdbiJfi..            .. .
                                         ..;        I,.                         .:.    ;,,.
                                Und&r.'.the facWof'your'fi'&               question cpri&rt&g
                   the $pecification'of,a'~959               CheVroIet St&t&n ;Wagon,.it~%.s
                   the opinion. of.:thl& offlce~ that:.~~he."compeititrCa~bidding"'
                   requirement will 'not h&q& been violatbd;                either 'under,'.the.
                   Michigan rule dr the. Wip.oonsln rule withy Its ~!exceptl?n.                      "
                   Further: credence Is, given’ thls~: result            In .thzLs oase became
                   .there,.,%s the'.actual       preeence-of~~o~petitt;ion.~y.'reaeon           ‘of, .'
                   .the fact,~ abco+rig         to ‘.jroUb.la&     >etteF;  that::t@.e&       are.:-+4
                   least    four pPoepectlve. bS~ders.~-l,f::not'more;',            for;' .St' le.;~,..
                   not incoticeiiab$i        thCit.dea,~eri).of,~hev~olet':prc)du.~ts.ln:            .' '.
                   the surrgu$ding area mlght':be~'X@rested                 in ,aubmi,tting bids,
                   on this' proposal:,,        ,, .. ..~~.~
                                                          .. ." "
                                  19 McQuil$an, 'Munlcigal            Corporation:'.;    3rd Edition,
                                :    .'                                             .~
..                                                                     .
.,....’        .           -,_.    .,.     ‘,



                                                                                                    . ,‘-   ._




                   Honorable      Doug Crouch,   page   8   (WW-579)




                   Section 29.42.1s substantially   the same as 3 McQuillan,
                   Municipal Corooratlon,  2d Editlon,Sectionl299     which the
                   Commission of Appeals quoted~in it's opPni&,     (supra).
                   However, another phrase is added to the last ,sentence of
                   the first paragraph (the underlined'-portlpn   of the.,quota-
                   tion, supra) so asto   cause the last.sentence    to read,as
                   follows:
                                "Therefore.,   It is generally.held      that    "                               .d
                          if all the competition     ls.,permltted:of      which
                          the situation    allows, a patented artlcle.or
                          proc~ess may be specified,      and In the absenbe
                      '   of bad. faith,   the motive of a:clty      counselnln
                          so doing will not be 1nquire.d into.          .. : .
                   We must therefore    hasten to add; however, that our conclu-
                   sion presupposes that the Commisslo,nerslCourt               acts In
                   good faith,   has sufflcient~    justlflcati'on       and does not abuse
                   its discretioni    in any way,,ln its~sp,eclficatloq~           of the
                   brand or manufacturer of~.the :vehlble,deslre,~.,..          .:
                                                                     ...
                               With irespect to-yoursecond         .ques&li'~regarding        the
                   terms of the~speclflca~tlons:for        a'motor,,graderi      :the, Vllbi
                   case along with the case, Hayden v.iDafllas Coun~ty, ~1             T-6.
                                                                                        3
                   2d 990, holds~ that competitive'bidding           Is-present     even
          .,       though only one bid is submitted to,the. pro&al.,                or.~even
                   though there is.only.one.
                                           'C    company.whiciils         ln~ a position     to
                   submlt..a bid to thatproposal..
                               Therefore,  Inline   with. the&e cases,#~ ~3.t is our
                   opinion that the speclflcations%hich          you have-related     to
                   us regarding the motor grader, ,which.have the effectof
                   excluding~all   b~idders sxcept one dealer; meet. the require,;
                   ments of competitlve~blldding:.    Certainly::lt      seems proper
                   that the Commissioners'     Court shouldbe.allowed:td          do in:
                   directly  which they may‘do dSrect~ly>~'%.e./to'in         effect
                   specify a particularmanufacturer        'or,,brandj.,without, so..,doing
                   by name.                              _,

                              'Again, however,. w.e,~
                                                    reach~thls   co$clusion,      pre-
                   suppo.slng that the Commissioners "I Court d1d.nd.t. abuse Its
                   discretion   In any manner and.,thatthere     was's,ufflcient      justl-
                   ficatlon   in their ~lncluslon 'in-the speciflcatlons       o.f the
                   partlcul~ar attribute   of the piece 'of..equlp~ent.whlch       causes
                   the result that only 'one dealer 'has~the product to fulfill
                   the specifications.-.     ~.
                 ~Honorablc Doug 'Crouch,                       page'9           (w-579~)
                                                                             :




                              :         It..is~p.ermissibIe    .for the Commissioners!             "
                                  ~' .~.~C.ourtof~?l!arra.nt .Caunty in submittl-ng tb ' .
                                        competitive ~bidding;a proposed. con'tract
                                        Calling for expenditure :of.$2,000...or            more ~'
                          .             for. the pur,cha;se~o.f ap~,autbmobiIe.~to : .~
                                        specify -thenmanufac,tu eror         brand .ofthe~ :,.                                    ‘!
                                        ParticuIar     gqhlpment~.-2 r ~machine~rysought                                     ..

                                        t.9 b-e'-bid: upon "r embody l,n .the~ spec~ifi-~
            ”,                          ~ations~~prov.~sion.s rhlch,.'limlt~ Ethel'numb'er
                                      'o~r..prospec~i~~..bidders       on! a roa'd ~grf;der
                                        tO-'one,;.~where. the ~Commlssioners~. Court has
                                       .not' abused its-'disc'retlon..     In ~ahy' manner and
                                       where,the~re~'is~s~ufPlcient        justificationto         .
                                       prefer one brand.,bver~the,other,.

                                                                                   Ye&v truly,yours,
                                                                   :              :.                                                       ..
                                                                                 .WILL WILSON.:




                         .':!

       ;,        Oeq.~..P; 'Blackburn.;.:Chaiiiaari::                    '~         1;~.
                                        . .:
                 Leonard.Passmore.
                 C. Dean Davis
                 Henry G. Braswell




                                           :.
                                            ..:..:                                                                   :
                                                     '.                                 .'                         ..;
: .'
                                                                                                                         I             :

                                                                       .,:          :    ...   .   .   .   . . .

,:

                                                          ..~
        ..‘..~
                                           .,   i
                                      .i